Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 12/13/2021 have been received and reviewed. Claims 57-76 are pending in this application.
Claim Rejections - 35 USC § 112
Claim 74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for treating metabolic disease, neurodegenerative disease, aging, idiopathic pulmonary fibrosis, thrombosis, atherosclerosis, antiphospholipid syndrome or stroke.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant’s arguments and affidavit filed 12/13/2021 have been fully considered and found to be supportive for treating cancer. However, treating metabolic disease, neurodegenerative disease, aging, idiopathic pulmonary fibrosis, thrombosis, atherosclerosis, antiphospholipid syndrome or stroke generally using a single drug is prima facie not enabled.
Metabolic disease is not a single disease and is not treated using pharmaceuticals to treat metabolic disease but the different disease embraced by this genus, such as, diabetes or heart disease. More importantly, if diet and exercise do not work, then medications for blood pressure, cholesterol or to control blood sugar are prescribed.



Aging is not a disease. There are conditions that develop in older age such as hearing/vision loss or arthritis, but aging itself is not a disease that needs treatment.
The scope of uses embraced by these claims are not remotely enabled based solely on instant compounds ability to inhibit mTOR.
As was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Case law is clear on this point.  In an unpredictable art, such as the instant case, models may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.
As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular 
Double Patenting
Claims 57-76 are again rejected on the ground of nonstatutory double patenting as being unpatentable independently over claims 1-19 of U.S. Patent No. 10,117,945 or claims 1-8 of U.S. Patent No. 10,646,577. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Applicants requested that this “rejection be held in abeyance until allowable subject matter has been identified.” 
This rejection remains. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 15, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624